Hon. C. H. Cavness     Opinion V- 1507
State Auditor
Austin, Texas          Re: Legality of including "G:I."
                           (Teague Bill) students in
                           calculating the apportion-
                           ment of public junior col-
                          .lege'appropriati.ons,Land'
                           the legality of afmltting
                           ;;:;~a;~;;;,;;~;; o;;z;
Dear Sir:                  tuition r.atesi
          ,We refer to your recent request addressed to
this office which reads as follows:
          “i. We shall appreciate yo'uradvising
    us If in,yo.uropinion funds a,ppropriatedIn
    Article IV, House Bill 426 of the 52nd Legis-
    lature, may be. apportioned and paid to the
    Public Junior Colleges enumerated therein for
    semester hours being taken during the coming
    1952-1953 school year by students who are
    receiving education allowancesbenefits from
    the Federal Government as provided in H. R
    7656,  82nd Congress, Second Session, That
    Act Is known as 'Veterans Readjustment As-
    sistance Act of 1952.'
         'We quote herewith another question on
    the n.ewG.I. Bill from one of the State Col-
    leges (Senior) and,ask your opinion directly
    on it - of course all State Colleges will,be
    affected, This ia:
          'A question has arisen concerning
       the provisions of the new G.1. Bill
       for education of Korean veterans. Is
       it your Interpretation that an out of
       state student who is a. Korean veteran
       ,will pay the out of state tuition If
       he elects to attend a Texas State Sup-
       ported Instlt,utlon? A student whose
Hon. C. H. Cavness, page 2 (V-1507)


       home is in another state has made
       application for admission to Texas
       ~College of Arts and Industries at
       the beginning of the coming fall
       semester and has objected to the
       payment of an o,ut-of-statefee on
       the ground that he is a Korean vet-
       eran."
         Article IV of House Bill 426, Acts 52nd Leg.,
R.S. 1951, ch. 499, pm 1228, at page 1443, provides
lump sum appropriations forthe:biennlum (September 1,
1951, through August 31, 1953), and for the apportionment
thereof to the public junior colleges listed therein which
qualify under its provisions. Section 4 of Article IV,
supra, provides as follows:
         "The funds herein appropriated shall
     be disbursed to the Public Junior Colleges
     which qualify to rece,iveIt on the basis
     Of . . .($189) per capita for each full-
     time student equivalent enrolled in approved
     courses of study, OP proportionately if the
     total appropriation made by this Article
     should be insufficient to provide the full
     . . . ($189) per capita.
          "The term 'full-time student equlva-
      lent' as herein used shall be defined as
      a student taking fifteen (15) semester
      hours of approved courses; and the number
      of full-time student equivalents for any
      Junior College to be benefitted'by this
      Article shall,be determined by dividing
      by fifteen (15) the total number of semes-
      ter hours of approved courses carried by
      all eligible students as of November 1st in
      each fiscal ear, except that not more than
      eighteen (18";semester hours being carried
      on that date by any individual student shall
      be co,unted,nor shall the semester hours
      carried by any student in excess of a total
      of sixty-six (66) semester credit hours
      earned in a Public Junior College be
      counted; and provided further that the
      count;oO semester hours shall not include
      those being carried by any students who
      have not made timely compliance with the
    . requirements of Section 3 (a) above, -nor
Hon. 6. H. Cavness, page 3 (V-1507)


    those being
    cept Vocatio
    tuition and fee expenses are paid by the
    United States Government.!'(Emphasis
    added throughout.)
         Section 3 referred to in the quoted,Section 4
reads as follows:
         "It is further provided that to be
     eligible for and to receive a proportion-
     ate share of this appropriation a Public
     Junior College shall:
        "(a) Prior to November 1st of each year,
    collect matriculation and other session
    fees not less than the amounts provided Tgr
    by law for State-supported institutions of
    higher learning (for full-time and for part-
    time students from each enrolled student)
    ,&t. 2654c, V.C.S.7, except this shall not
    apply to any studeTitwho may be exempt from
    the payment of such fees by State law f&t.
    2654b-1, V.C.S,7; e . *'I
         Thus, in this statutory formula for proportlon-
ate disbursement of the Junior college appropriations,
it is provided that the count of semester hours required
therein shall not include those semester ho.urscarried
by any students whose tuition and fee expenses are paid
by the United States Government, except vocational re-
habilitants.
         In 1943 Section 3 of Article 2654b-1, V.C.S.,
was enacted. This statute exempted from the payment of
tuition at our public Institutions of collegiate rank
veterans of the armed services of World War II, as
designated therein, who were citizens of Texas, honor-
ably discharged, and who had not been discharged on
personal request or because over the age of thirty-
eight years. But in 1945, after the passage of Public
Law 346, 78th Congress, bestowing Federal ed,ucational
benefits on certain veterans of the armed services of
World !#arII, Section 4 of Article 2654b-1, V.C.S.,
was enacted, which provides in part as follows:
         "Sec. 4. The exemption from the payment
     of dues, fees and charges as provided herein-
     above In Section land Section 3 of this
               ‘.



 Horn.C, H. Cavness, page 4 (V-1507)


      Article ,&t-. 2654b-1, V.C.S.7 shall ,not
      apply to or lnclude~honqrabl~ discharged
      members of such United States Armed Forces,
      or ,otHer persons hereinabove named, who are
      eligible for education or training benefits
      provided by the United States Government
      under Public Law No, 16, 78th Congress,
      f-vocational rehabllltants7, or amendments
      thereto, or'under Public-Law No: 346, 78th
      Congress  fi,I, Bill7 or amendments thereto,
      or under any other-Federal legislation that
      may be in force at the time of registration
      in the college concerned of such ex-service
      Oman or woman- As to all ex-service men or
      women as defined In this section, the govern-
      ing boards of each of the several institu-
      tions of collegiate rank, supported In whole
      or in part by public funds appropriated from
      the State Treasury, are hereby authorized
      to enter Into contracts with the Unlted
      States Government, or any of its agencies,
      to furnish .instructlonto such ex-service
      men and women at a tuition rate which covers
      the estimated coat of such Instruction or,
      in the alternative, at a tuition.rate of
           . ($100.00) a semester, as may be deter-
      mined by the governlnfiboard of 'the institu-
      tion concerned; 1 . .
           See also paragraphs 2 and 4 of Section 1 of
Article 2654c, as amended in 1947 by House Bill 507, Acts
50th Leg., R.S., 1947, ch. 218, p* 389, each containing
the following provision:
           I9
            : . ,>provided that the nonresident
     registration fee may within the discretion
     of said governing'board be charged the
     United States Government for veterans en-
     rolled under the provisions of any Federal
     law and regulations authorizing education1
     or tre$nlng benefits for said veterans,
     9,i c
           Section 4 of Article 2654b-1 specifically con-
cerns veterans entitled to "GoI." Bill lP.L, 346) educa-
tional benefits, and.the manifest purpose of that law was
to allow,the several public Institutions of oollegiate
rank in Texas to realize tuition payments from the Govern-
ment on such veterans, Att'y Gen, Op. V-688 (1948).
H0n.C.. H. Cavness, page 5 (V-1507)


Therefore, it seems,reasonable to suppose that.the .Legis-
lature,~when it incorporated in the j.uniorcollege ap-
propriation (Art. ,IV of H. B. 426, supra) that provision
prohibiting the inclusion of semester hours of veterans
whose education is paid for by the Government, had in
mind only the educational benefits afforde~diveterans
under Public Law 346 or some other law'provlding for sim-
ilar tuition payments by the Government. Tuition pay-
ments under Public Law 346 are governed by the following
provisions (see 38 U.S,C.A. 1951 pocket part, p. 248,
Veterans Regulations):
           "The administrator shall pay to the eduea-
     tional or straininginstitution , . '; for each
     person enrolled infull time or part time course
     of education or training, the customary cost of
     tuition, and such laboratory, library, health,
     infirmary,~and other similar fees as are custo-
     marily charged,,and may pay for books, supplies,
     equipment, and other necessary expenseg,,e,x-
     elusive of,,borird,
                       lodging, other liv$ng expenses,
     and travel, a$sare generalfy .requiredfor:the
     successful pursuit and completion of the'course
     by other students in the institution: Provided,
     That in no event shall such ayments, with re-
     spect,to any person, exceed $500 for an ordinary
     school year unless .the veteran elects Bo have
     such customary charges paid in excess :oP such
     limitation, in which event there shell be charged
     against his period of eligibility the proportion
     of an ordinary school year which such excess
     bears to $500: . _ . And ,providedfurther, That
     any lnstitutiqnmay app,lyto the Administrator
     fouran.adjustment of tuition and the Admlnis-
     trator, if he finds that the customary tu.&tion
     charges are insufficient to permit the'insti-'
     tution to furnish education or training to
     eligible veterans, or Inadequate compensation
     therefor, may provide for the payment of such
     fair and reasonable compensation as will not ex-
     ceed the estimated cost of teaching personnel
     and supplies for inatrnct-ion;and may in like
     manner readjust such payments from time to time.
     . . . in the computation of such estimated cost
     of teaching personnel and auppl1ea for instruc-
     tion in the case of any nonprofit educational
     institution, no reduction shall be made by
     reason of any payments to such Institution from
     State or municipal or other non-Federal public
    Hon..C. H. Cavness, page 6 (V-1507)


         funds, or from private endowments or gifts or'
         other income from nonpublic sources . . .'
               In addition to the above payments which are
    made directly to the educational Institution, the Govern-
    ment also pays a subsistence allowance to the,student.
               We think that in arriving at the true meanin
    and purpose of that provision in Article IV ofH. ,B. 42E
    supra, which excludes from the semester hourscount thosg
    hours taken by students whose tuition is paid by the
    United States Government, it is necessary to consider In
    pari materla therewith Section,4 of Article 2654b-1. When
    that provision is studied in Its proper relation to Arti-
    cle 2654b-1, it becomes readily apparent that the legiwla-
    tive intent was not to provide for a $189 per capita State
    apportionment or appropriation to junior colleges for any
    full-time student equivalent whose cost of Instruction
    was being paid directly to the college by the United
    States Government. The Legislature had In mind, we think,
    that the junior college would receive tuitionbenefits on
    veteran students from the Government under Public Laws
    346 recited In Article 26$+b-1, in such amounts as would
    make It unnecessary for the State to support junior col-
    leges with State appropriations toward'the education of
    such veterans. In this the Legislature reasoned car-
    rectly because, we are Informed, the junior colleges have.
:   realized more on tuitions paid by the Government on Its
    Public Law 346 v~eteranstudents than the~$189 per capita
    appropriated by the State to assist in the education of
    full-time student equivalents receiving no tuition aid
    from the Government‘
                However, with respect to veterans ellglble for
    Government educational benefits under the Teague Bill
     (Public Law 550, 82nd Congress, 2d Sess.; H. R. 7656, to
    be codified 38 U,S,C,A., note foll. chap. 12) approved
    ,July 16, 1952, we find that Public Law 550 provides only
    for payments directly to the eligible veteran and llmlts
    the amount of tuition which the institution may charge to
    the established tuition which the-institution requires
     similarly circumstanced nonveterans to pay.
               Section 231 of H. R. 7656, supra, provides in
    part :
                "(a) the Administrator shall pay 2
         each eligible veteran who Is Pursuing a
         program of education  or training under this
Hon. C. H, Cavness, page 7 (V-1507)


     title, and who applies therefor, an education
     and training allowance to
     expenses of his subsistence,
     supplies, books and equipment."
         : Section 232 provides in part as follows:
           "(a) The education and training allow-
     ance,of an eligible veteran who is pursuing a
     program of education or training in an educa-
     tional institution and is not entitled to
     receive an education and trainin allowance
     under subsection (b), (c), (d), $e), or (f)
     shall be computed as follows:
           "(1) If such program is pursued on a
     full-time basis,.such allowance shall be COW
     puted at the rate of $110 per month, if the
     veteran has no dependent, or at the rate of
     $135 per month, if he has one dependent, or
     at the rate of $160 per month,if he has more
     than,one d&pehdent;,...lr    ,:
           Section 234 provides as follows:
          "The Administrator may, if he finds




     public educational institution which'hoes
     not have established dharges for tuition
     and feeswhich It requires nonveteran Pesi-
     dents to pay, such institution may charge
     and receive from each eligible veteran who
     is a resident an amount equal to the estimat-
     ed .cost of teaching personnel and .auppliea
     for instruction attributable to such veteran,
     but in no event to exceed the rate of $10 per
     'monthfor a full-time course.'I
           Tuitions payable by nonveteran residents en-
rolled in Texas public institutions of collegiate rank
for fall and spring semester are fixed by statute, like-
wise the minimum-maximum rates within which college
                                              .


  Hon. C. H. Cavness, Page 8 (V-1507)


  boards may yearly establish tuitions for summer ses-
  .sionsl Pars.,1 and 4, Sec. 1, Art. 26540, Q.C.S. The
  minimum-maximum rates for tuition which may be charged
  nonresident nonveteran students,.within,&loh oollege
  boards may establlsh,a fixed rate yearly, are 'also
 .preacribed by law. Pars. 2 and 4, Sec. 1, Art. 2654~.
.'Therefore, the tuition of nonveteran students, resident
  and nonresident, are "established oharges" (established
  by statute with respect to residents, or established
  within limits fixed in the statute with respect to non-
  residents) within the meaning of the above underscored
  provision in Sectlon 234, H. R. 7656, supca. It follows
: that the tuition chargeable to veterans, residents or
  nonresidents, who apply,and enroll for benefits under
  Public Law 550.(Teague Bill) may not be greater than the
  college legally~charges nonveteran students, residents
  or nonresidents;.respectively,
             Under Article IV of House Bill 426, supra,our
  public junior colleges realize a state appropriation on
  each formula-determined nonveteran student, resident or
  nonresident, In the amount of $189. May the provisions In
  that appropriation bill be construed to deprive such col-
  mlegesof that $189 state aid .on veteran students, resl-
  dent or nonresident, who enroll under application for
  Teague Bill benefits, and are subject to the same tuition
  charges established for nonveteran students, resident and
  nonresident, without doing violence to the underlying
  purpose of the junior college appropriation bill hereln-
  before discussed? We think not.
             The clear purpose of the appropriation made'in
  the junior college bill was to grant state aid of $189
  or to the extent made avallabe, on each formula-determined
  student whose tuition charges muet be llmlted to those
  fixed In or eetabliehed~under provisions of Article 2654c,
  V.C.S.
             Therefore, it Is the opinion of this office
  that the funds appropriated In Article IV of House Bill
  426, supsa,may be apportioned and paid to the junior
  colleges enumerated therein on eemester hours being taken
  during the 1952-1953 school year by veteran students re-
  ceiving educational beneflte from the United States Govern-
  ment as provided in the Teague Bill, Public Law 550, 82nd
  Congress, 2nd Session.
.   .’




         Hon. C. H. Cavness, page 9 (V-1507)


                    In connection with your second question, it
         has been pointed out that Article 2654~ governs in,the
         matter of tuition that may be charged veteran applicants,
         resident and nonresident, who 'are eliglble for education
         benefits under the Teague Bill, Public Law 550, supra.
         We find no provision in Article 2654~ or ,otherState law
         which would authorize theeerning    boards of our'-public
         institutions of colleglate'rank to admit at resident tui-
         tion rates nonresident veterans of any war or national
         emergency, unless they a8 children.of armed service per-
         sonnel stationed In Texas come within the benefits of
         subsec,tion(6) ,of Section 1, Article 2654c, V.C.S. Att'y
         Gen. Cp. v-1502 (1952).
                    Therefore, a nonresident stud.entwho Is a Korean
         ve~teranmuat pay the nonresident fees established for non-
         veteran nonresident students If he elects to attend a Texas
         State-supported institution of collegiate rank.
                                SUMMARY
                    Funds appropriated by Article IV of
              House Bill 426, Acts 52nd Leg. 1951, ch.
              499, pp.'1228, 1443, may be apportioned and
              paid to the junior colleges enumerated there-
              in for semester hours being taken during the
              1952-1953 school year by veterans receiving ~.
              educational benefits provided In Public Law
              550, 82nd Congress, 2nd Session.
                    A nonresident student who is a Korean
              veteran and receiving paymentfor tuition and
              subsistence under Pi L. 550, 82nd'Congress,
              2nd,Session, will pay the nonresident tuition
              established for nonresident nonveteran stu-
              dents,.under the provisions of Article 2654c,
              V.C.S., if he elects to attend a~Texas State-
              supported institution of collegiate rank,
              unless the veteran Is the child of armed
              service personnel:ab%%ed in Texas and thereby
              homes within the benefits of subsectlon~(6)
              of Section 1, Article 2654c, supra.
                                          Yours very   truly,
         APPROVED:                          PRICE DANIEL
         J. C. Davis, Jr.                 Attorney General
         County Affairs Division
         Mary K. Wall
         Reviewing Assistant
         Charles D. Mathews                     Assistant
         First Assistant